DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7-10, 13, and 14 are pending in the application.
Applicant’s amendment to the claims, filed on May 31, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on May 31, 2022 in response to the final rejection mailed on January 31, 2022 and the advisory action mailed on April 18, 2022 have been fully considered.

Election/Restrictions
The elected subject matter is:  
Group I, claims 1-4, 13, and 14, drawn to the technical feature of a pharmaceutical combination for treating Fabry disease;
species (A), a protein containing an amino acid sequence composed of the amino acids 18-411 of the amino acid sequence represented by SEQ ID NO:2 in which the amino acid 188 is substituted by glutamic acid or aspartic acid while the amino acid 191 is substituted by leucine, valine, or isoleucine; and
species (HH), a compound represented by a general formula (I).
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9, 2021.
Claims 1-4 and 14 are being examined on the merits with claim 1 being examined only to the extent of the protein of parts (a) and (b), and claim 2 being examined only to the extent the claim recites in the protein of (a) above, the amino acid 188 is substituted by glutamic acid while the amino acid 191 is substituted by leucine.

Claim Objections
The objections to claims 1, 2, and 12 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim 14 is objected to because of the following informality:  
Claim 14 is objected to in the recitation of “The pharmaceutical combination for treating Fabry disease of claim 1” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “The pharmaceutical combination as set forth in claim 1”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2-4 and 14 dependent therefrom) is indefinite in the recitation of “wherein an active site specific chaperone greatly enhances uptake of the protein in a concentration- and time-dependent manner”. First, it is unclear as to whether or not the recitation of “an active site specific chaperone” in the noted limitation refers to the “active site specific chaperone” recited in line 5 of claim 1 or, alternatively, encompasses any active site specific chaperone. Second, the term “greatly” is unclear absent a statement defining to what the protein uptake is being compared. The term “greatly” is a relative term and the claim should define and clearly state as to what the protein uptake is being compared. It is suggested that the applicant clarify the intended meaning of the phrase “wherein an active site specific chaperone greatly enhances uptake of the protein in a concentration- and time-dependent manner”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (US 2015/0174214 A1; cited on Form PTO-892 mailed on September 2, 2021; hereafter “Khanna”) in view of 
Sakuraba et al. (US 2010/0291059 A1; cited on the IDS filed on March 9, 2020; hereafter “Sakuraba”), 
Clark et al. (PNAS 109:17400-17405, 2012; cited on the IDS filed on March 9, 2020; hereafter “Clark”), and 
Warnock et al. (PLoS ONE 10:e0134341, 2015, 17 pages; cited on the IDS filed on March 9, 2020; hereafter “Warnock”).
As amended, claims 1-4 are drawn to (in relevant part) a pharmaceutical combination for treating Fabry disease, said pharmaceutical combination comprising: 
a protein which has mutations in an amino acid sequence of α-N-acetylgalactosaminidase and has α-galactosidase activity; and
an active site specific chaperone, 
the protein being a protein of (a) or (b), except for a protein comprising an amino acid sequence of SEQ ID NO:2 in which the amino acid 188 of SEQ ID NO: 2 is substituted by glutamic acid or aspartic acid while the amino acid 191 of SEQ ID NO: 2 is substituted by leucine, valine, or isoleucine, 
(a) a protein comprising amino acids 18-411 of the amino acid sequence of SEQ ID NO:2 in which the amino acid 188 of SEQ ID NO: 2 is substituted by glutamic acid or aspartic acid while the amino acid 191 of SEQ ID NO: 2 is substituted by leucine, valine, or isoleucine; or
(b) a protein comprising an amino acid sequence in which one or several amino acids other than those located at the substituted sites are deleted, substituted or added in the amino acid sequence recited in (a) above, the protein having α-galactosidase activity and, in the protein, the amino acids 28-31, the amino acid 45, the amino acids 77-81, the amino acids 117-127, the amino acids 150-158, the amino acid 177, the amino acid 192, the amino acid 201, the amino acids 209-220, the amino acids 242-254, the amino acid 350, the amino acid 359, and the amino acid 385 in the amino acid sequence recited in (a) above being not mutated, the amino acid numbering being relative to SEQ ID NO: 2;
the active site specific chaperone being a compound having by a general formula (I) below 

    PNG
    media_image1.png
    292
    459
    media_image1.png
    Greyscale

where R0 represents H, -OH, -SO3H, -SO3-, -COOH, an alkyl group having a carbon number of 1 to 4, a haloalkyl group having a carbon number of 1 to 4, an alkoxy group having a carbon number of 1 to 4, a hydroxyalkyl group having a carbon number of 1 to 4, a cycloalkyl group having a carbon number of 3 or 4, or a halogen group,
wherein an active site specific chaperone greatly enhances uptake of the protein in a concentration- and time-dependent manner.
Newly added claim 14 is drawn to the pharmaceutical combination of claim 1, wherein the protein comprises an amino acid sequence of SEQ ID NO: 8. In view of the grammatically indefinite article “an”, the phrase “an amino acid sequence of SEQ ID NO: 8” is interpreted as any two or more contiguous amino acids within the sequence of SEQ ID NO: 8.
Regarding claims 1 and 4, Khanna discloses that enzyme replacement therapy for the treatment of Fabry disease has limitations (paragraph [0006]), while 1-deoxygalactonojirimycin (DGJ) can alleviate cell stress and inflammatory responses that are contributing factors in Fabry disease (paragraph [0007]) and discloses a co-formulation of human α-galactosidase A (α-Gal A) and an active site-specific chaperone (ASSC) such as 1-deoxygalactonojirimycin (DGJ) for the treatment of Fabry disease (paragraph [0011]). 
Regarding claim 3, Khanna discloses the ASSC includes a reversible competitive inhibitor of the α-galactosidase (paragraph [0086]). 
The difference between Khanna and the claimed invention is that Khanna does not teach or suggest a protein as recited in claims 1, 2, and 14. 
Sakuraba teaches α-Gal A causes certain problems (paragraphs [0067] and [0083]) and seeks to overcome these problems by modifying the active site of an α-N-acetylgalactosaminidase (α-NAGA) to acquire α-Gal A substrate specificity and activity for the treatment of Fabry disease (paragraphs [0010], [0084], and [0204]). Specifically, Sakuraba teaches the mutant α-NAGA has the sequence of amino acids 18-411 of SEQ ID NO: 2 with substitution of amino acid 188 with glutamate and substitution of amino acid 191 with leucine (paragraphs [0025] and [0076]), which is a protein as recited in claims 1, 2, and 12. Sakuraba teaches using the mutant α-NAGA instead of α-Gal A for the treatment of Fabry disease (paragraph [0410]). 
The references of Clark and Warnock, respectively, acknowledge that DGJ is a pharmacological chaperone for α-NAGA and α-Gal A (see, e.g., abstract of each reference).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Khanna and Sakuraba to substitute the α-Gal A of Khanna’s co-formulation with the mutant α-NAGA of Sakuraba. One would have been motivated to and would have had a reasonable expectation of success to substitute the α-Gal A of Khanna’s co-formulation with the mutant α-NAGA of Sakuraba because Sakuraba teaches α-Gal A has problems and explicitly teaches using the mutant α-NAGA instead of α-Gal A for treatment of Fabry disease. Moreover, as taught by Clark and Warnock, DGJ is a pharmacological chaperone for α-NAGA and α-Gal A and given that the mutant α-NAGA of Sakuraba has acquired the substrate specificity of α-Gal A, one would have reasonably expected DGJ to be a pharmacological chaperone for the mutant α-NAGA of Sakuraba. Therefore, the pharmaceutical combination of claims 1-4 and 14 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant argues that claim 1 has been amended to recite “wherein an active site specific chaperone greatly enhances uptake of the protein in a concentration- and time-dependent manner”. The applicant argues the specification demonstrates that simultaneous addition of DGJ remarkably increases the uptake amount of mutant α-NAGA in cells from a patient of Fabry disease in a concentration- and time-dependent manner as compared to a control lacking DGJ. The applicant argues that none of the cited references teaches or suggests enhancing uptake of a protein in a concentration- and time-dependent manner as compared to a control lacking DGJ, Warnock teaches that the effect of DGJ was not dose-dependent, and the effect of DGJ enhancing uptake of the protein in a concentration- and time-dependent manner could not have been predicted based on the cited references. 
The applicant’s argument is not found persuasive. First, Khanna discloses a dose-dependent and time-dependent increase of α-Gal A due to co-administration with DGJ (e.g., paragraphs [0281] and [0283]). Second, as noted in the advisory action mailed on April 18, 2022, there is no requirement that a person of ordinary skill in the art would have recognized that DGJ greatly enhances the uptake of the recited protein in a concentration- and time-dependent manner (MPEP 2112.II) and that the inherent disclosures of a prior art reference may be relied upon in a rejection under 35 U.S.C. 103 (MPEP 2112). According to MPEP 2112.01, when the structure recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent. Thus, since the “structure” of a co-formulation of DGJ with the mutant α-NAGA of Sakuraba is substantially identical to the “structure” of the claimed pharmaceutical combination, it is presumed that a co-formulation of DGJ with the mutant α-NAGA of Sakuraba has greatly enhanced uptake of the mutant α-NAGA in a concentration- and time-dependent manner. Since the Office does not have the facilities for examining and comparing applicants’ pharmaceutical combination with a co-formulation of DGJ with the mutant α-NAGA of Sakuraba, the burden is on the applicant to show a novel or unobvious difference between the claimed pharmaceutical combination and a co-formulation of DGJ with the mutant α-NAGA of Sakuraba. 
For these reasons, it is the examiner’s position that the claimed pharmaceutical combination would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Examiner Comment
The recitation of “except for a protein comprising an amino acid sequence of SEQ ID NO:2 in which the amino acid 188 of SEQ ID NO:2 is substituted by glutamic acid or aspartic acid while the amino acid 191 of SEQ ID NO:2 is substituted by leucine, valine, or isoleucine” in lines 6-9 of claim 1 is interpreted in light of the specification as excluding the full-length sequence of SEQ ID NO: 2 in which the amino acid 188 is substituted by glutamic acid or aspartic acid while the amino acid 191 is substituted by leucine, valine, or isoleucine, and more particularly excluding the signal sequence of amino acids 1-17 of SEQ ID NO: 2. See, e.g., instant specification at p. 36, paragraph [0057]. 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khanna et al. (Mol. Therapy 18:23-33, 2010; cited on Form PTO-892) discloses a dose-dependent increase of α-Gal A due to co-administration with DGJ (e.g., Figure 2). 

Conclusion
Status of the claims:
Claims 1-4, 7-10, 13, and 14 are pending.
Claims 7-10 and 13 are withdrawn from consideration.
Claims 1-4 and 14 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656